Notice of Allowance

Response to Arguments

Applicant’s arguments filed on August 25, 2021, with respect to claim(s) 1 and 12 have been fully considered and are persuasive [pg. 7 last three lines, pg. 8 L. 1-14, pg. 9]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rowan Smith on August 31, 2021.

The application has been amended as follows: 

13. (Currently Amended) The system of claim 12, further comprising: a third transceiver disposed on the torso of the subject and comprising a third antenna, the third transceiver being configured to receive the signal as a second received signal via distance and the angle between the first transceiver and the second transceiver based further on a second voltage of the second received signal.  

14. (Currently Amended) The system of claim 13, further comprising: a memory coupled to the signal processing circuit, the memory being configured to store a look- up table that relates voltages of signals received by the second and third transceivers from the first transceiver to coordinates, the signal processing circuit being configured to compare the first voltage and the second voltage to the look-up table to identify first and second coordinates, the signal processing circuit being configured to identify which of the first and second coordinates has a lowest root-mean square error, the identified coordinate of the first and second coordinates corresponding to the distance and the angle between the first transceiver and the second transceiver, and the memory being configured to store the identified coordinate.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.
In regards to claim 1, Camacho et al. (US-10,324,494) teaches a method of obtaining a human posture using electromagnetic signals [fig. 1, fig. 9, abstract L. 1-4].
Zilberman (US-2008/0319349) teaches a method of obtaining human posture using wireless signals [fig. 1, abstract].
However, the prior art does not teach by either anticipation or combination the following limitation: transmitting, via an inductive coil of the first electromagnetic field transceiver, a low frequency signal and, via an antenna of the first electromagnetic field transceiver, a high frequency signal, the low frequency signal having a frequency that is less than a frequency of the high frequency signal, wherein before transmission, the low frequency signal and the high frequency signal form first and second near field distributions combining into a near quasi-stationary electromagnetic field distribution, and determining, with the processor device, a voltage of the received signal based upon the near quasi-stationary electromagnetic field distribution.

In regards to claim 12, Camacho et al. (US-10,324,494) teaches a method of obtaining a human posture using electromagnetic signals [fig. 1, fig. 9, abstract L. 1-4].
Zilberman (US-2008/0319349) teaches a method to determine a distance and an angle between a transmitter and receiver using two or more voltages corresponding to signals received by a plurality of coils of the receiver [fig. 6, par. 0054 L. 5-10, par. 0055 L. 1-3, par. 0056 L. 1-5, par. 0057 L. 1-4, par. 0058].
However, the prior art does not teach by either anticipation or combination the following limitation: the second transceiver being configured to receive the signal as a first received signal via the second antenna and to send the first received signal to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685